Citation Nr: 0619780	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1964 to October 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran did not contract hepatitis C during service.

2.  Though the veteran is presumed to have been exposed to 
Agent Orange due to his service in Vietnam, he is not 
presumed to have contracted hepatitis C based on his exposure 
to Agent Orange.

3.  The record lacks evidence of a link between the veteran's 
exposure to Agent Orange and contraction of hepatitis C.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005). 

2.  Hepatitis C was not contracted due to exposure to Agent 
Orange, and service connection for hepatitis C is not 
presumed due to such exposure.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in March 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to service connection 
and he was given specific notice with respect to the elements 
of a basic service-connection claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the March 2002 letter was issued 
before the February 2003 rating decision which denied the 
benefit sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.

The veteran asserted that he contracted hepatitis C during 
service.  Although the veteran has not been afforded a VA 
medical nexus opinion, the Board finds that the evidence of 
record does not meet the criteria of 38 C.F.R. § 3.159(c)(4) 
to require that such a medical examination be provided.  This 
is because, aside from the veteran's assertions, the record 
does not indicate that this claimed disability may be 
associated with an established event, disease or injury in 
service, or with a service-connected disability.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran alleged that he had hepatitis C due to service in 
Vietnam.  The veteran had specifically asserted that he had 
hepatitis C due to exposure to Agent Orange.  The Board will 
evaluate whether there is evidence to support a finding that 
the veteran contracted hepatitis C during service as well as 
evaluate whether he has hepatitis C due to exposure to Agent 
Orange.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Hepatitis C is not 
among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the U.S. Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The veteran's service medical records contain no evidence 
that he was diagnosed as having hepatitis C during service, 
nor is there any evidence indicating the veteran had risk 
factors for hepatitis C.

The veteran was diagnosed as having hepatitis C in August 
2000.  In December 2000, the veteran had a VA medical 
consultation regarding his hepatitis C.  The medical 
professional noted that the veteran had hepatitis C, with 
fatigue, but that the veteran denied other symptoms.  The 
medical professional noted that the veteran's risk factors 
contributing to contraction of hepatitis C as a history of 
both intravenous and intranasal drug use.  The medical 
examiner noted that the veteran currently denied having 
alcohol or drug use issues.  The veteran's VA medical 
records, however, confirm that the veteran has a history of 
methamphetamine, opiate and cocaine use.  In August 2000, the 
veteran admitted to sharing snorting straws with others, but 
denied sharing intravenous drug injection equipment.  

In an attempt to obtain more information, the RO requested 
information, statements or evidence from the veteran 
regarding risk factors for contracting hepatitis C in a March 
2002 letter; the letter included a list of known risk 
factors.  The veteran did not submit any evidence or 
statement in response.

The record contains evidence that the veteran currently has 
hepatitis C, but does not contain evidence that he contracted 
hepatitis or had any risk factors for contracting hepatitis C 
during service.  The veteran's post-service medical records 
indicate that the veteran has used intravenous drugs, a risk 
factor for contracting hepatitis C.  In addition, the veteran 
did not submit any evidence to support his assertion of a 
link between his service and his hepatitis C disability.  
Based on the lack of evidence providing a link between his 
currently diagnosed hepatitis C and his service, the Board 
finds that he did not contract hepatitis C during service.  
The Board will now consider whether the veteran's hepatitis C 
should be presumed to be service connected because of 
exposure to Agent Orange.

The veteran's service records indicate that he served in 
Vietnam between May 1968 and May 1969.  Based on this 
service, VA presumes that the veteran had exposure to Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6).  As noted , however, VA 
does not presume service connection for contraction of 
hepatitis C based upon exposure to Agent Orange.  See 38 
C.F.R. § 3.307(a)(6)(ii).  Additionally, the record lacks any 
medical evidence establishing a link between the veteran's 
exposure to Agent Orange and his contraction of hepatitis C.  
As hepatitis C is not presumed to be associated with exposure 
to Agent Orange and there is no medical evidence indicating a 
link between the veteran's hepatitis C and exposure to Agent 
Orange, the Board finds that the veteran does not have 
hepatitis due to exposure to Agent Orange.

The Board is aware of the veteran's contentions that his 
hepatitis C is somehow etiologically related to service.  The 
veteran's contentions alone, however, do not constitute 
competent medical opinions as he is a lay person with no 
medical training or expertise.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The preponderance of the evidence indicates that the 
veteran's hepatitis C was not incurred in service; in 
addition, there is no medical evidence indicating a link 
between the veteran's presumed exposure to Agent Orange and 
his hepatitis C, nor is such a relationship presumed.  
Therefore, the benefit of the doubt doctrine is inapplicable 
and the veteran's claim is denied.  See 38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


